DETAILED ACTION
This is a final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-23 in application number 16/365,503.
Claims 1, 4, 9-10, 13-15, 18-20, and 23 are currently amended.
No claims have been added and canceled.
Claims 1-23 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significant more.
Claims 1-23 are directed to the abstract idea of organizing data, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Subject Matter Eligibility Standard
As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG")1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e)3. Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because 5

Analysis
In the present application, claims 1-8 are directed to a machine (i.e., system comprising a processor); claims 9-13 are directed to a process (i.e., a method); claims 14-18 are directed to an article of manufacturer (i.e., apparatus), and claims 19-20 are directed to a product (i.e., a non--transitory medium).Thus, the eligibility analysis proceeds to Step 2A. 1.
The limitation of independent claim 1, which is representative of independent claims 9, 14, and 19, have been denoted with letters by the Examiner for easy reference. The judicial exceptions recited in claim 1, as currently amended, are identified in bold below:
[A]A system for facilitating transactions, comprising:

[B]a transaction steps database comprising a plurality of transaction categories, a plurality of transaction steps and a plurality of transaction step activities, wherein each transaction category is associated with at least one transaction step, wherein each transaction step is associated with at least one transaction step activity, wherein for each transaction step each transaction step activity associated with that step is associated with no more than one of an activity list and a suggested activity list and wherein each transaction step activity includes at least one of a buyer indicator and a seller indicator;

[C]a responses database configured to store a plurality of transaction responses;

[D]a network coupled to the transaction steps database and the response database;

[E]a transaction processor coupled to the network configured to execute the following steps:
[F]receiving one transaction category of the plurality of transaction categories;

retrieving all activity list transaction step activities associated with the transaction steps associated with the received transaction category;

[H]for each retrieved activity list transaction step activity, transmitting the retrieved transaction step activity through the network to a buyer client when the buyer indicator is present and to a seller client when the seller indicator is present;

[I]for each retrieved activity list transaction step activity, collecting a transaction response from the buyer client when the buyer indicator is present and a transaction response from the seller client when the seller indicator is present, wherein each transaction response includes setting an ignore indicator, wherein the ignore indicator being set to true indicates that the transaction response is associated with the responding client ignoring that activity list transaction step activity:

[J]storing the transaction responses in the responses database; and

[K]updating each activity list transaction step activity in the transaction steps database with a number of times the ignore indicator has been set true for that activity;

[L]the system further comprising a transaction refiner coupled to the network configured to execute the following steps:

[M]automatically reviewing the transaction steps database comprising evaluating the number of times the ignore indicator has been set true for each of the plurality of activity list transaction step activities; and

[N]automatically re-categorizing each activity list transaction step activity of the transaction category to the suggested activity list when the number of times the ignore indicator has been set true exceeds a threshold number.


Limitations F-K and M-N under the broadest reasonable interpretation covers steps or functions that can be reasonably grouped within an abstract idea of "certain methods of organizing human activity" in the Step 2A. 1 analysis. Other than reciting generic computer hardware in limitations A-E&L and a series of steps that are executed by one or more processors, nothing in the claim element differentiates the limitation from processes that can be reasonably performed to organize human activity that incorporates commercial or legal interactions. For example, the disclosure establishes the context of consumer survey (i.e., obtaining information about consumer satisfaction levels with existing products/services and their opinions and expectations regarding new products/services) (App. Spec. p. 1, lines 10-19). Traditionally the process of surveying consumers has been one that relies upon business relations, through advertising, marketing, sales activities or behavior of other humans (which the Examiner notes is 
Furthermore, limitations F-K recite steps of “receiving…retrieving…transmitting…collecting…storing…and updating” different types of data, which are basically a process of organizing and managing data and can be performed in a human mind. In addition, limitations M- N recite "re-categorizing each activity list transaction step activities"," which is equivalent to refining the existing products/services based on the feedbacks from consumers. The remaining highlighted portion of limitations M-N recites the details of how to evaluate the customer feedbacks and that is pertains to the consumer surveying process in limitations A through N. Limitations M-N therefore recite a concept performed in the human mind that encapsulates the use of consumer survey conducted by a commercial or legal interaction. Evaluating responses from consumers (e.g., counting the number of times certain product/services have been ignored by consumers) and making a corresponding decision (e.g., whether to remove that product/service from active recommendation list), even when done pursuant to a "computerized"/ “automatic” surveying process, fits squarely within the "mental process" grouping of abstract idea. 
Accordingly, claim 1, and by analogy similar claims 9, 14, and 19, recited at least two abstract ideas and the analysis proceeds to Step 2A.2
bold below:
[A]A system for facilitating transactions, comprising:

[B]a transaction steps database comprising a plurality of transaction categories, a plurality of transaction steps and a plurality of transaction step activities, wherein each transaction category is associated with at least one transaction step, wherein each transaction step is associated with at least one transaction step activity, wherein for each transaction step each transaction step activity associated with that step is associated with no more than one of an activity list and a suggested activity list and wherein each transaction step activity includes at least one of a buyer indicator and a seller indicator;

[C]a responses database configured to store a plurality of transaction responses;

[D]a network coupled to the transaction steps database and the response database;

[E]a transaction processor coupled to the network configured to execute the following steps:

[F]receiving one transaction category of the plurality of transaction categories;

[G]retrieving all activity list transaction step activities associated with the transaction steps associated with the received transaction category;

[H]for each retrieved activity list transaction step activity, transmitting the retrieved transaction step activity through the network to a buyer client when the buyer indicator is present and to a seller client when the seller indicator is present;

[I]for each retrieved activity list transaction step activity, collecting a transaction response from the buyer client when the buyer indicator is present and a transaction response from the seller client when the seller indicator is present, wherein each transaction response includes setting an ignore indicator, wherein the ignore indicator being set to true indicates that the transaction response is associated with the responding client ignoring that activity list transaction step activity:

[J]storing the transaction responses in the responses database; and

[K]updating each activity list transaction step activity in the transaction steps database with a number of times the ignore indicator has been set true for that activity;

[L]the system further comprising a transaction refiner coupled to the network configured to execute the following steps:

[M]automatically reviewing the transaction steps database comprising evaluating the number of times the ignore indicator has been set true for each of the plurality of activity list transaction step activities; and

[N]automatically re-categorizing each activity list transaction step activity of the transaction category to the suggested activity list when the number of times the ignore indicator has been set true exceeds a threshold number.

The additional element(s) in limitation A are recited at a high level of generality (e.g., consistent with Applicant's specification at p. 9, lines 23-29; p. 36, lines 10-end; p.37, lines 1-12).  The directed to an abstract idea and the analysis proceeds to Step 2B.
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at
Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through "instructions" performed by a generic computer.
For example, limitation B recites a general relationship among the transaction step activity, an activity list and a suggested activity list as “associated” without providing any details how they are technically related. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to "apply it" on a computer. This is not 
Dependent claims 2, 11, 16, and 21 repeat the limitations B and G of claim 1 with respect to a "new transaction step activity" and therefore recite the same abstract idea of claim 1, which does not change simply because the subject of the customer survey is a "new" transaction step activity rather than a transaction step activity. As currently recited, there is nothing in claims
2, 11, 16, and 21 about the new transaction step activity changes the steps of functions of claim I such that the claims 2, 11, 16, and 21 change or eliminate the abstract idea. There are no additional elements in claims 2, 11, 16, and 21 for consideration under Steps 2A. 2 or Step 2B beyond those discussed with respect to claim I above, and therefore claims 2, 11, 16, and 21 are ineligible.
Dependent claims 3, 12, 17, and 22 repeat the limitations H through J of claim I with respect to a "new transaction step activity" and therefore recite the same abstract idea of claim 1, which does not change simply because the subject of the customer survey is a "new" transaction step activity rather than a transaction step activity. As currently recited, there is nothing in claims 3, 12, 17, and 22 about the new transaction step activity changes the steps of functions of claim I such that the claims 3, 12, 17, and 22 change or eliminate the abstract idea. There are no additional elements in claims 3, 12, 17, and 22 for consideration under Steps 2A. 2 or Step 2B beyond those discussed with respect to claim I above, and therefore claims 3, 12, 17, and 22 are ineligible.
Dependent claims 4, 13, 18, and 23 recite removing transaction step activities from being associated with the suggested activity list under certain condition. This step if similar to the last limitation of claim 1, which recite removing activity list transaction step activity to the 
Dependent claims 5- 8 further recite the network in claim 1 can be an instant messaging network (claim 5), an internet (claim 6), or a short message service (SMS) network (claim 8), and can provide notifications for a mobile device (claim 7). However, simply reciting what a network could be, and what the network could do, does not change the abstract idea in claim 1. There is nothing in claims 5- 8 with respect to the specific or narrow terms of the network that changes how the steps of claim 1 are performed, and therefore claims 5- 8 do not change or eliminate the underlying abstract idea. There are no additional elements in claims 5-8 for consideration under Step 2A. 2 or Step 2B beyond the discussed with respect to claim 1 above, and therefore claims 5-8 are ineligible.
Dependent claims 10, 15, and 20 repeat limitations M-N from claim 1 without additional elements, and therefore claims 10, 15, and 20 are ineligible.

Conclusion
In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea(s) into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful 


Claim Rejection – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims1-3, 5-12, 14-17, and 19-23 are rejected as being unpatentable under 35
U.S.C. § 103 over Wickersham (US Patent Application Publication 2018/0285991 Al), in view of Dealmaker360 (Video screenshots), and further in view of Capasso (US Patent Application Publication 2012/0227112 Al).

Regarding independent claims 1, 9, 14, and 19. Wickersham - which like the present invention is directed to interactive web-based processing of transactions - discloses (in italics):
(claim 1) A system for facilitating transactions, comprising: a transaction steps database comprising a plurality of transaction categories, a plurality of transaction steps and a plurality of transaction step activities, wherein each transaction category is associated with at least one transaction step, wherein each transaction step is associated with at least one transaction step activity, wherein for each transaction step each transaction step activity associated with that step is associated with no more than one of an activity list and a suggested activity list and wherein each transaction step activity includes at least one of a buyer indicator and a seller indicator; a responses database configured to store a plurality of transaction responses; a network coupled to the transaction steps database and the response database; a transaction processor coupled to the network configured to execute the following steps:
(claim 9) A method for facilitating transactions, comprising:
(claim 14) An apparatus for facilitating transactions, comprising: a transaction processor and a memory storing instructions and in electronic communication with the processor, the processor being configured to execute the 20 instructions to:
(claim 19) A non-transitory computer readable medium storing code for facilitating transactions, the code comprising instructions executable by a processor to:
[The present disclosure relates to computer systems and methods for interactive web-based processing of real estate transactions. (Wickersham Abstract); the server system 160 may also include at least one database 170. The database 170 may be a separate component or one that is integrated into the server system 160. The database 170 may include any device or combination of devices suitable for storing software for online interactive tutorial 162 (e.g., web In one embodiment, the database 170 may store information related to a real estate transaction and/ or property received from seller device 110, counselor device 130, and/ or home listing website 120. In one embodiment, a record stored in the database 170 may be referred to as a seller profile. Data and information stored in the database 170 may be retrieved by one or more of computational modules 165 to perform buyer - focused and seller – focused statistics. (Wickersham 0065); as illustrated in FIG.1, a network 140 is connected to the at least one database 170 through server 160 (Wickersham Figure 1); as illustrated in FIG .1, a network 140 is connected to the at least one database 170 through server 160, and the server includes at least one processor. (Wickersham 0009, also see Figure 1); the at least one server may include a non - transitory memory storing computer - readable instructions and at least one processor. (Wickersham 0010)]
 (claims 1, 9, 14, and 19) receiving one transaction category of the plurality of transaction categories;
[The buyer may access and initiate a real estate transaction by visiting the home-listing websites 120 via software, application interfaces, and webpages 182 communicatively coupled to the network 140. (Wickersham 0067)]
 (claims 1, 9, 14, and 19) retrieving all activity list transaction step activities associated with the transaction steps associated with the received transaction category;
[For example, the online interactive tutorial 162 may receive, process, and present data and information related to establishing a selling goal, creating flyers , preparing MLS listing information, creating open house book materials, creating a self-guided tour and putting the real estate property in a selling condition. In one embodiment, the online interactive tutorial 162 may guide a seller through clearly defined sequential steps that result in a completed real estate transaction. In another example, the online interactive tutorial 162 may allow a seller to conduct a portion of the real estate transaction, or select aspects (Wickersham
0058)]
(claims 1, 9, 14, and 19) for each retrieved activity list transaction step activity, transmitting the retrieved transaction step activity through the network to a buyer client when the buyer indicator is present and to a seller client when the seller indicator is present;
[Online interactive tutorial 162 may interface with a seller, via seller device 110, to present queries to the seller, receive data and information related to a real estate property, process the received data and information, and present information to the seller to guide a real estate transaction for the real estate property based on the received data and information. (0058);
A menu bar area 401 of the online interactive tutorial 162 may display the various steps associated with the tutorial for the real estate transaction process. The steps associated with the tutorial may include an introduction buyer process step, a planning step, a show condition step, asking price step , marketing materials step, a find a buyer step, a negotiate a deal step, and a closing step. In one embodiment, a computer mouse that hovers above the icon associated with a step in the menu bar area 401 may display additional sub–steps associated with each step (discussed below). Selection of a step and/ or sub-step by clicking or touching  including the video area 403. (Wickersham 0074)]
( claims 1, 9, 14, and 19) for each retrieved activity list transaction step activity, collecting a transaction response from the buyer client when the buyer indicator is present and a transaction response from the seller client when the seller indicator is present, wherein each transaction response includes setting an ignore indicator, wherein the ignore indicator being set to true indicates that the transaction response is associated with the responding client ignoring that activity list transaction step activity;
 [For example, the online interactive tutorial 162 may receive, process, and present data
and information related to establishing a selling goal, creating flyers, preparing MLS listing information, creating open house book materials, creating a self-guided tour and putting the real estate property in a selling condition. (Wickersham 0056])
(claims 1, 9, 14, and 19) storing the transaction responses in the responses database; and
[In one embodiment, the database 170 may store information related to a real estate transaction and/ or property received from seller device 110, counselor device 130, and/ or home listing website 120. In one embodiment, a record stored in the database 170 may be referred to as a seller profile. Data and information stored in the database 170 may be retrieved by one or more of computational modules 165 to perform buyer - focused and seller – focused statistics. (Wickersham 0065)]
 (claim 1) updating each activity list transaction step activity in the transaction steps database with a number of times the ignore indicator has been set true for that activity;
.The goals area 405 may be updated based on information received from the interactive input area 411 (discussed below) of the online interactive tutorial 162. (Wickersham 0076); the prompts and/ or fields displayed in the interactive input area 411 may update with information received from the CSU 164. The interactive input area 411 may display different questions, prompts, or utilities based on the step of the real estate transaction process. The interactive input area 411 may include a print button or other selectable button that provides a link to a printable document. The printable document may provide more information about any questions and answers asked in the interactive input area 41. Examples of the interactive input area 411 in connection with various stages of the real estate transaction process are discussed below. Information input into the interactive input area 411 may be transmitted from by the online interactive tutorial 162 to the CSU 164. (Wickersham 0078)]
However, Wickersham does not teach the remaining limitations of claims 1, 9, 14, and
19.
Nonetheless, Dealermaker360, a software produced by assignee and is used for automatically executing transactions, would cure the deficiency by expressly discloses: (in italics)
A system for facilitating transactions, comprising: a transaction steps database comprising a plurality of transaction categories, a plurality of transaction steps and a plurality of transaction step activities, wherein each transaction category is associated with at least one transaction step, wherein each transaction step is associated with at least one transaction step activity, wherein for each transaction step each transaction step activity associated with that step is associated with no more than one of an activity list and a suggested activity list and wherein each transaction step activity includes at least one of a buyer indicator and a seller indicator; a responses database configured to store a plurality of transaction responses; a network coupled to the transaction steps database and the response database; a transaction processor coupled to the network configured to execute the following steps: [ Dealmaker 360 is a software for automatically executing transactions. As shown in the screenshot #1 from the Dealmaker 360 video below, for each transaction category, there are a series of transaction steps to carry out the transactions, such as “prepare for sale,” “ find a buyer,” “negotiate terms,” “prepare agreement,” “finalize agreement,” and “close your deal.”

    PNG
    media_image1.png
    718
    1267
    media_image1.png
    Greyscale

(Dealmaker360 Screenshot#1)
Further, as shown in screenshot#2 from the Dealmaker 360 video, a transaction step (in this case, the transaction step of “prepare agreement”) is associated with a plurality of transaction step 

    PNG
    media_image2.png
    718
    1270
    media_image2.png
    Greyscale

(Dealmaker360 Screenshot#2)
Thus, Wickersham shows it was known in the art before the effective filing data of the invention to operate a system and method in which sellers and buyers can make real estate transactions via an interactive web. The system enables a seller to find a buyer themselves, eliminating the need for a seller's agent and/or a buyer's agent. (Wickersham 0051). Wickersham discloses that it functions using an agentless and automated technique which can provide buyer/seller with guidance for a real estate transaction process, such as instructions for planning, preparation, marketing negotiating, and completing a real estate transaction may be provided to the buyers/sellers throughout the real estate transaction. (Wickersham 0052). In Wickersham, a transaction category (e.g., real estate transaction) is associated with a list of transaction steps 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to allow additional options taught by Dealmaker 360 to be added to the transaction step activities, as disclosed by Wickersham. Because the combination is merely a combination of prior art elements according to known methods yield predictable results.

(claims 1, 9, 14, and 19) for each retrieved activity list transaction step activity, transmitting the retrieved transaction step activity through the network to a buyer client when the buyer indicator is present and to a seller client when the seller indicator is present;
[as shown by screenshot #2 from Dealmaker360, each transaction step activity is transmitted to either a buyer or a seller, depending on the indicator below the “Assigned” column.]
( claims 1, 9, 14, and 19) for each retrieved activity list transaction step activity, collecting a transaction response from the buyer client when the buyer indicator is present and a transaction response from the seller client when the seller indicator is present, wherein each transaction response includes setting an ignore indicator, wherein the ignore indicator being set to true indicates that the transaction response is associated with the responding client ignoring that activity list transaction step activity; 
[as shown by screenshot #2 from Dealmaker360, the response to the transaction step activity “Revenue and Expense Adjustment Schedule” will be received from a buyer because it was assigned to a buyer (i.e., the buyer indicator is presented), while the response to the transaction step activity “Intangible Asset lists” will be received from a seller because it was assigned to a seller (i.e., the seller indicator is presented), and a ignore indicator (as listed under the column of “Action”. Also as indicated in the screenshot, once chose to ignore an transaction step activity, it can be hidden by using he “Hide ignored Activities” button”)]

	However, the combination of Wickersham and Dealmaker360 does not expressly teach the remaining of claim 1. 
italics):
(claim 1) updating each activity list transaction step activity in the transaction steps database with a number of times the ignore indicator has been set true for that activity;
[After each valid file request from the receivers 104, the distribution module 114 updates the distribution activity 124 for the file 118 to indicate a recent access. For example, the distribution activity 124 may indicate a time period (e.g., a number of days) since the file 118 has been successfully requested. (Capasso 0024)]

(claim 1) automatically reviewing the transaction steps database comprising evaluating the number of times the ignore indicator has been set true for each of the plurality of activity list transaction step activities; and
[Based on various activity related to a media asset allocation, such as distribution activity (e.g., the distribution activity 128 of FIG.1), the archiving process 500 may classify the plurality of files 502 into various archival states. In some embodiments, the archiving process 500 determines which of the various states corresponds with each of the plurality of files 502 in response to a current time period of inactivity, which starts after one or more contacts are notified via email. The current time period of inactivity resets after each request from an intended recipient. 
(claim 1) automatically re-categorizing each activity list transaction step activity of the transaction category to the suggested activity list when the number of times the ignore indicator has been set true exceeds a threshold number.
[[Based on various activity related to a media asset allocation, such as distribution activity (e.g., the distribution activity 128 of FIG.1), the archiving process 500 may classify the plurality of files 502 into various archival states. In some embodiments, the archiving process 500 determines which of the various states corresponds with each of the plurality of files 502 in response to a current time period of inactivity, which starts after one or more contacts are notified via email. The current time period of inactivity resets after each request from an intended recipient. As explained further below, if the current time period of inactivity exceeds a certain pre-defined threshold time period of inactivity, the archiving process 500 modifies the corresponding state. Once a particular file of the plurality of file 502 is uploaded to the secure media asset distribution system, the archiving process 500 designates the particular file to be in an active state 504 according to some embodiments. If, for example, a particular file has not been accessed for a pre-defined threshold number of days (e.g., ninety days), the archiving process 500 modifies the previous classification of active state and classifies the particular file as an archived state 506. In some embodiments, the archiving process 500 moves the particular file to an archive (e.g., the archive 126 of FIG. 1).  (Capasso 0035-36)]
Thus, Wickersham shows it was known in the art before the effective filing data of the invention to operate a system and method in which sellers and buyers can make real estate transactions via an interactive web. The system enables a seller to find a buyer themselves, eliminating the need for a seller's agent and/or a buyer's agent. (Wickersham 0051). Wickersham discloses that it functions using an agentless and automated technique which can provide 
However, Wickersham expressly discloses that it can function with a guidance interface that directing customers to work through a transaction step by step, and Capasso teaches just how tasks related to each step can be refined (i.e., if after a threshold number of times the files are not accessed). 
Furthermore, one of skill in the art would have been familiar with other widely used and well-known seller and consumer popularity indicators, as explained by references Valdez and Blattmann, showing updating a list based on customer's feedback, as taught by Capasso. Therefore, a person having ordinary skill in the art would have been able to combine the features of the two references using techniques known in the art and would have expected predictable results. In other words, the invention in Wickersham is expressly technically capable of being combined with Capasso, they are simply not disclosed in a single reference. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to allow a system incorporating the list updating techniques, as disclosed in Capasso, to be used by refining tasks to be performed during a transaction, as taught by Wichersham. Because the combination is merely a combination of prior art elements according to known methods yield predictable results.

Regarding claims 2, 11, 16, 21. The combination of Wichersham and Dealmaker360, in view of Capasso, teach all the limitations of claims 1, 9, 14, and 19. Wichersham further teaches (in italics):
receiving a new transaction step activity from the buyer client or the seller client, the new transaction step activity comprising at least one of the buyer indicator or the seller  indicator, and the received transaction category. [The data and information input into the interactive input area 411 may then be transmitted to the server 160, and server 160 may then create a sample flyer. The sample flyer may then be transmitted back to the seller, and printed at the seller's printing device 150 (or another printing device). The flyer constructed in this process may be transmitted and stored on the CSU 160 for use by the counselor. Any updates to the flyer by the seller using the online interactive tutorial 162 may also be transmitted and stored on the CSU 164. (Wickersham 0120& claim 2)]

Regarding claims 3, 12, 17, 22. The combination of Wichersham and Dealmaker360, in view of Capasso, teach all the limitations of claims 1, 9, 14, and 19. Wichersham further teaches (in italics):
transmitting the new transaction step activity through the network to a buyer client when the buyer indicator is present and to a seller client when the seller indicator is present;
[The data and information input into the interactive input area 411 may then be transmitted to the server 160, and server 160 may then create a sample flyer. The sample flyer may then be transmitted back to the seller, and printed at the seller's printing device 150 (or another printing device). The flyer constructed in this process may be transmitted and stored on the CSU 160 for use by the counselor. Any updates to the flyer by the seller using the online interactive tutorial 162 may also be transmitted and stored on the CSU 164. (Wickersham 0120& claim 2)]
collecting a response to the new transaction step activity from at least one of the buyer client and the seller client, wherein the response includes a transaction response; and storing the transaction response in the responses database.
[The data and information input into the interactive input area 411 may then be transmitted to the server 160, and server 160 may then create a sample flyer. The sample flyer may then be transmitted back to the seller, and printed at the seller's printing device 150 (or another printing device). The flyer constructed in this process may be transmitted and stored on the CSU 160 for use by the counselor. Any updates to the flyer by the seller using the online interactive tutorial 162 may also be transmitted and stored on the CSU 164. (Wickersham
0120& claim 2)

Regarding dependent claims 4, 13, 18, and 23. The combination of Wichersham and Dealmaker360, in view of Capasso, teach all the limitations of claims 1, 9, 14, and 19. Capasso further discloses: (in italics):
removing transaction step activities from being associated with the suggested activity list when the number of times the ignore indicator has been set true exceeds another threshold
[In some embodiments, the archiving process 500 determines that the current period of inactivity for the particular file exceeds another pre-defined threshold time period of inactivity. For example, the archiving process 500 may subsequently determine that the particular file has not been accessed for a number of days equal to the other pre-defined threshold time period (e.g., an additional 90 days for a total of one hundred and eighty days of inactivity) and reclassify the In some embodiments, the particular file may remain inactive for yet another pre-defined threshold time period of inactivity (e.g., an additional sixty days for a total of two hundred and forty days of inactivity) in which instance the archiving process adjusts the deleted State classification with a hard delete state 510. The archiving process subsequently deletes the particular file. (Capasso 0037)]

Regarding claim 5. The combination of Wichersham and Dealmaker360, in view of Capasso, teach all the limitations of claim 1, Wichersham further teaches (in italics):
network comprises an instant messaging network. [In another embodiment, a counselor may present the CMA to a seller at a home visit and discuss it with them. In another embodiment, counselor may communicate the CMA to a seller via phone, Skype, social media, email, instant messaging, and the like. (Wickersham 0108)]

Regarding claim 6. The combination of Wichersham and Dealmaker360, in view of Capasso, teach all the limitations of claim 1, Wichersham further teaches (in italics):
network comprises the internet. [Network 140 may include, for example, a private network (e.g., a local area network (LAN), a wide area network (WAN), intranet, etc.) and
I or a public network e.g., the Internet). (Wickersham 0066)]

Regarding claim 7. The combination of Wichersham and Dealmaker360, in view of Capasso, teach all the limitations of claim 1, Wichersham further teaches (in italics):
network is configured to provide notifications for a mobile device. [In one embodiment, the CSU 164 may detect that a flyer has been completed and transmit a notification (i.e., email) to the counselor device indicating the flyer has been created. (Wickersham 0120)]

Regarding claim 8. The combination of Wichersham and Dealmaker360, in view of Capasso, teach all the limitations of claim 1, Wichersham further teaches (in italics):
network comprises a short message service (SMS) network. [In another embodiment, a counselor may present the CMA to a seller at a home visit and discuss it with them. In another embodiment, counselor may communicate the CMA to a seller via phone, Skype, social media, email, instant messaging, and the like. (Wichersham 0108])

Regarding claims 10, 15, and 20. The combination of Wichersham and Dealmaker360, in view of Capasso, teach all the limitations of claims 9, 14, and 19. Capasso further teaches (in italics): 
automatically reviewing the transaction steps database comprising evaluating the number of times the ignore indicator has been set true for each of the plurality of activity list transaction step activities; and
[Based on various activity related to a media asset allocation, such as distribution activity (e.g., the distribution activity 128 of FIG.1), the archiving process 500 may classify the plurality of files 502 into various archival states. In some embodiments, the archiving process 500 determines which of the various states corresponds with each of the plurality of files 502 in response to a current time period of inactivity, which starts after one or more contacts are notified via email. The current time period of inactivity resets after each request from an intended recipient. As explained further below, if the current time period of inactivity exceeds a 
automatically re-categorizing each activity list transaction step of the transaction category to the suggested activity list when the number of times the ignore indicator has been set true exceeds a threshold number.
[Based on various activity related to a media asset allocation, such as distribution activity (e.g., the distribution activity 128 of FIG.1), the archiving process 500 may classify the plurality of files 502 into various archival states. In some embodiments, the archiving process 500 determines which of the various states corresponds with each of the plurality of files 502 in response to a current time period of inactivity, which starts after one or more contacts are notified via email. The current time period of inactivity resets after each request from an intended recipient. As explained further below, if the current time period of inactivity exceeds a certain pre-defined threshold time period of inactivity, the archiving process 500 modifies the corresponding state. Once a particular file of the plurality of file 502 is uploaded to the secure media asset distribution system, the archiving process 500 designates the particular file to be in an active state 504 according to some embodiments. If, for example, a particular file has not been accessed for a pre-defined threshold number of days (e.g., ninety days), the archiving process 500 modifies the previous classification of active state and classifies the particular file as an archived state 506. In some embodiments, the archiving process 500 moves the particular file to an archive (e.g., the archive 126 of FIG. 1).  (Capasso 0035-36)]




Response to Remarks
With respect to the objection of the originally filed specification, Applicant asserts on page 1 of Applicant’s remarks filed on March 22, 2021:
The specification is objected to for incorrect reference numerals. The specification has been corrected as indicated in the Office Action. Therefore, Application respectfully submits that the specification objections are overcome and should be withdrawn.

Response: Applicant’s remarks have been fully considered. The Examiner has reconsidered the newly submitted Specification and found the Applicant’s remarks are persuasive. Therefore the Examiner has withdrawn the objection to the originally filed specification.

With respect to the rejections to claims 1-23, under § 112(b), Applicant asserts on pages 1-3 of Applicant’s remarks filed on March 22, 2021:
Claims 1-23 are rejected under 35 U.S.C. l 12(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.
Claim 1 is rejected for the limitation "each transaction steps activity comprising at least one transaction category or suggested transaction category" being indefinite for not being clear if the limitations to means each transaction step activity may comprise a transaction category, or comprise a suggested transaction category, or comprise both the transaction category and the suggested transaction category. Claim 1 has been clarified to refer to transaction step activities in general, with each transaction step activity assigned to either the activity list (the activity list transaction step activities), or the suggested activity list (the suggested activity list transaction step activities), or neither list
…
Thus, it is respectfully submitted that the l 12(b) rejections are overcome and should be withdrawn.

Response: Applicant’s remarks have been fully considered. The Examiner has reconsidered the newly submitted Specification and found the Applicant’s remarks are persuasive. Therefore the Examiner has withdrawn the 112(b) rejections to claims 1-23.

With respect to the rejection of claims 1-23, under § 101,  Applicant asserts on pages 4-7 of Applicant’s remark March 22, 2021:

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant respectfully traverses this rejection.
The claims are rejected under IO I for being directed to the abstract ideas of methods of organizing human activity (for surveying customers) and for the concept of re-categorizing transaction step activities reciting concept performed in the human mind.
…
Applicant notes that the Office Action states that the claims are directed to the abstract idea of surveying customers. However, the independent claims are not directed to surveying of customers. The claims do not disclose presenting of questions to or requesting information from the clients. The fact that the claimed system presents information to a client and receives a response does not make the system a survey. The claim does not include any presenting of questions to the user. The response by the client that includes the ignore indicator is not a response to a survey question. It is a response to the presentation of the transaction step activities. There is no customer surveying taking place in either the presentation of the transaction step activities or receiving the ignore indicator

Response: Applicant’s remarks have been fully considered but they are not persuasive. Although Applicant does not agree with Examiner’s characterization of the claimed invention, Applicant fails to identify or propose his own characterization. Further, the concept of “surveying of customers” is broader than merely presenting questions and requesting information from the clients. For example, each day on the front page of the Netflix™ website, there are a list of “Trending Now” shows. Netflix™ does not request any additional questions from their viewers but still can receive viewers’ perception of each show (i.e., “consumer survey”) simply based on the fact whether a show is chosen (i.e., clicking the icon on the show) or ignored by a viewer.  

Applicant further asserts:
Arguendo, claim I is assumed to include the method of organizing human activity as described in the Office Action. Claim I recites a number of additional elements beyond a method of organizing human activity by "surveying" clients, including:
…
The additional elements when evaluated together with the "method of organizing human activity" judicial exception, per MPEP 2106.04(d), result in a practical application that, as described in the specification, provides a way of automatically using input from users regarding transaction activities to evaluate and potentially re-categorize the transaction activities without requiring human involvement. In this way over time activities that have been ignored repeatedly by clients are automatically moved to a suggested list which allows the activity list to retain only the activities that are more frequently used by clients, improving the user experience by removing clutter in the list of activities.

Response: Applicant’s remarks have been fully considered but they are not persuasive. These additional elements have been analyzed at the previous §101 section of this action, and details will not be repeated herein. 
Applicant further asserts:
Per Research Corp 1, "[T]his court notes that inventions with specific applications or improvements to technologies in the marketplace are not likely to be so abstract that they override the statutory language and framework of the Patent Act." Claim 1 has a specific application: to improve a list of activities presented to buyer or seller clients by recording the number of times clients ignore an activity and then re-categorizing the activity if it is frequently ignored by clients. 

The additional elements in claim 1 do not merely take the "surveying of customers" judicial exception and perform it on a generic computer or link the "surveying of customers" to a particular technological environment. The claimed invention cannot be performed outside of the computing environment. Claim 1 is not merely: "a computing device configured to" perform a method of the abstract idea of customer surveying. When viewed as a whole, claim 1 is not merely a drafting effort designed to monopolize use of a method for customer surveying. The additional elements are integrated with the "method of organizing human activity" to execute the claimed method in a very 

Therefore, claim 1 is also eligible under 101 Step 2A Prong Two because when the claim is evaluated as a whole the additional elements integrate the judicial exception into a practical application. 

Therefore, Applicant respectfully submits that the 101 rejections to claims 1-23 are overcome and should be withdrawn.

(emphasis added by Examiner)

Response: Applicant’s remarks have been fully considered but they are not persuasive. Applicant asserts that “claim 1 has a specific application: to improve a list of activities presented to buyer or seller clients by recording the number of times clients ignore an activity and then re-categorizing the activity if it is frequently ignored by clients,” and therefore the claim as a whole is significant more than just an abstract idea, but the Examiner respectfully disagrees.  Applicant's positions above are based on functions the Examiner has identified and explained to be directed to an abstract idea at Step 2A. The Applicant has not persuaded the Examiner that these features are not directed to the abstract idea of, e.g., collecting, analyzing, organizing, and storing information in a particular field. More practically and simply, the Applicant has not persuaded the Examiner that the functional aspects of the claim are meaningfully different than abstract mental processes or analogous to mental work performed by a person when refining surveying contents based on response of consumer surveys. In addition, recording the number of times certain data information has been ignored and based on that number to re-categorize that data information is not an improvement to the computer technology, or to any technological fields.  Therefore, the remarks have not additional elements in the claim satisfy the considerations of Step 2B. Therefore the rejection is maintained.

With respect to the rejection of claims 7, 8-9, and 19-25  under § 103, Applicant asserts on pages 7-13 of Applicant’s remarks filed on March 22, 2021:
Claims 1-3, 5-12, 14-17, and 19-23 are rejected as being unpatentable under 35 U.S.C. § 103 over Wickersham (US Patent Application Publication 2018/0285991 Al), in view of Bhosle
(US Patent No. 10, 354, 312 Al). Applicant respectfully traverses this rejection.

Initially, Applicant notes that the independent claims do not include any steps or actions that communicate information from one client to another client.

Amended independent claims 1, 9, 14, and 19 include the limitations of:
…
The independent claims have been amended to clarify the nature of the "ignore indicator". As described in the originally-filed application, potential transaction steps (the transaction step activities that are on the activity list, i.e. the "activity list transaction step activities") are transmitted to the client. The system collects a response for each transaction step activity. The response includes an ignore indicator, which indicates whether the client wants to "ignore" that step (the ignore indicator being set to "true" indicating that the client wants to ignore the step). Each time the system receives a transaction response that includes an ignore indicator for that transaction step activity, the system updates the stored transaction step activity data with the number of times that transaction step activity has been ignored. The system automatically reviews the ignore number for each of the transaction step activities and, if the ignore number exceeds the threshold, automatically moves the transaction step activity from the activity list to the suggested activity list.
…

Therefore, as there is no suggestion or rationale to support that the claim limitation of, for each activity list transaction step activity, collecting a transaction response from the client, wherein each transaction response includes setting an ignore indicator, wherein the ignore indicator being set to true indicates that the transaction response is associated with the responding client ignoring that activity list transaction step activity, is obvious in view of Wickersham and Bhosle, a 103 rejection is not supported. 



Wickersham discloses updating a "goals" area that may be updated based on information received from the interactive input area (¶ [0076]). The fact that Wickersham discloses updating a value based on input received from a client does not read on the claimed limitation of updating each activity list transaction step activity in the transaction steps database with a number of times the ignore indicator has been set true for that activity. Wickersham discloses updating the display based on receiving updated data that is on display. Wickersham does not disclose updating a stored data value based on the number of times another received data value (the ignore indicator) has been set to true. 

Bhosle also fails to disclose or suggest updating a stored data value based on the number of times another received data value (the ignore indicator) has been set to true.

…
Therefore, as there is no suggestion or rationale to support an obvious rejection of the independent claims in view of Wickersham, Bhosle, and Smith, a 103 rejection is not supported.
Claims 4, 13, 18, and 23 are ultimately dependent upon one of the independent claims shown above to be allowable and are therefore allowable at least due to their dependency. Thus, it is respectfully submitted that the 103 rejection of independent claims 4, 13, 18, and 23 is overcome and should be withdrawn.

Response: Applicant’s remarks have been fully considered but they are not persuasive.  Examiner has identified additional references teaches the amended limitations.  Because the remarks regarding claim 1 do not overcome the rejections, the remarks regarding remaining claims are also not persuasive. Therefore the rejection is maintained. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING WANG whose telephone number is (571)272-6940.  The examiner can normally be reached on M-F 7:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571- 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.W./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019).
        2 Id. at 52.
        3 Id. at 55.
        4 Id. 
        5 Id. at 56.